


COURT OF APPEAL FOR ONTARIO

CITATION:
Brito v. Canac
    Kitchens, 2012 ONCA 61

DATE: 20120131

DOCKET: C53462

Cronk and Blair JJ.A. and Strathy J. (
ad hoc
)

BETWEEN

Frank
    Brito, Rene Figueroa, Bruno Lago, Albino Melo,
Luis Romero Olguin
, Eduardo Sturla-Hortal, Kim Ly
    Tien, Souheil (Sam) Wahab

Plaintiffs (Respondent)

and

Canac
    Kitchens, a division of Kohler
    Canada Co., Compagnie Kohler Canada

Defendant (Appellant)

Dave J.G. McKechnie, for the appellant

Peter A. Grunwald and Peter Israel, for the respondent

Heard: January 26, 2012

On appeal from the judgment of Justice R.S. Echlin of the
    Superior Court of Justice, dated February 18, 2011.

Cronk
    J.A.:

(1)

Introduction

[1]

In July 2003, the appellant terminated the employment of the respondent,
    a 24-year long employee, from his job as a kitchen cabinet and door maker and
    wood workshop production lead-hand, without cause.  The respondent was 55 years
    of age.  To that point, he had spent his entire working career in Canada in the
    appellants employ.  His job responsibilities included preparing, sanding and
    assembling cabinets and doors, collecting reports and supervising production in
    the wood shop.

[2]

On dismissal, the appellant paid the respondent an amount equal to the
    minimum statutory requirement for pay in lieu of notice and severance (32 weeks
    salary), plus associated benefits for a period of eight weeks.  The respondent
    found alternate employment with a start-up kitchen cabinet company within about
    two weeks.  However, his compensation with his new employer was at a significantly
    lower rate than he had received with the appellant and no disability benefits
    were provided.  In contrast, the appellant had provided both short-term
    disability (STD) and long-term disability (LTD) benefits to its employees under
    a company sponsored disability benefits plan (the Plan).

[3]

About one and one-half years after the respondent commenced his new
    employment, he was diagnosed with cancer of the larynx (left vocal cord).  In
    early November 2004, he underwent surgery for the removal of his cancer.  A course
    of post-surgical treatment, including chemoradiation and the insertion of a
    tracheostomy tube in the respondents throat, followed.

[4]

The respondent eventually sued the appellant for damages for wrongful
    dismissal and associated benefits, including STD and LTD disability benefits to
    which the respondent claimed he would have been entitled under the Plan but for
    the wrongful termination of his employment.  The trial judge held that the
    termination of the respondents employment was wrongful and that the
    appropriate notice period was 22 months.  He awarded the respondent damages for
    lost employment income for 22 months, STD benefits for 17 weeks, and LTD
    benefits thereafter, to age 65.  He also awarded ancillary damages in the
    amount of $15,000 on account of what he viewed as the appellants wrongful
    conduct in respect of the respondents termination and the litigation.

[5]

The appellant appeals from the award of damages for lost LTD benefits
    and the award of ancillary damages.

(2)

The Plan

[6]

The Plan provided that an employee met the definition of total
    disability for the purpose of LTD benefits if the employee was prevented, by
    restriction or lack of ability due to illness or injury, from performing the
    essential duties of:

a)

his own occupation
,
    during the Qualifying Period and the two years immediately following the
    Qualified Period; and

b)

any occupation
for which the Employee is qualified, or may reasonably become qualified, by
    training, education or experience, after the two years specified in part a) of
    this provision.  [Emphasis added.]

[7]

The Plan also required an employee to submit to medical, psychiatric,
    psychological, functional, educational and/or vocational examinations or
    evaluations by an examiner selected by the Plan administrator and, further, to participate
    in a vocational rehabilitation plan.

(3)

Damages Award for
    Lost LTD Benefits

[8]

The trial judge found that the respondent became disabled on November 6,
    2004.  The appellant accepts that by reason of that disability, the respondent
    was entitled to damages for STD benefits during the period from November 5,
    2004 to March 4, 2005.  However, the appellant asserts that the respondent was
    never totally disabled within the meaning of the Plan so as to qualify for disability
    benefits after November 1, 2005.  Further, and in the alternative, the
    appellant says that there was no evidence at trial that the respondent will
    remain disabled until his 65th birthday, the date when LTD benefits would
    terminate in accordance with the provisions of the Plan.

[9]

The trial judge rejected these arguments, concluding that the respondent
    had discharged his evidentiary burden that he is, totally disabled by both
viva
    voce
evidence and medical evidence.  Contrary to the appellants
    submission, the trial judges reasons, read as a whole, indicate that this
    finding reflected his conclusion concerning the respondents overall
    evidentiary burden, both with respect to the respondents STD benefits claim
    and his LTD benefits claim in its entirety.  In my view, for the reasons that
    follow, this finding was open to the trial judge on the record before him.

[10]

The first
    criterion for total disability under the Plan required that the respondent be
    unable to perform the essential duties of his own occupation during the
    Qualifying Period and the two years immediately thereafter.  In the
    respondents case, after the exhaustion of his STD benefits, this period ran
    from March 4, 2005 to March 4, 2007.

[11]

As
    applicable to the respondent, the second criterion for total disability under
    the Plan required that the respondent be unable to perform the essential duties
    of any occupation for which he was or might reasonably become qualified  by
    training, education or experience  after March 4, 2007.

[12]

There was
    evidence before the trial judge which, if accepted, supported the conclusion
    that the respondent was totally disabled within the meaning of the Plan from
    and after March 4, 2005 to the date of trial and was likely to remain so to age
    65.  This included evidence:

(1)

of the
    respondent himself that, following the removal of his tracheostomy tube in June
    2005, he continued to be short of breath, his breathing never returned to
    normal, his strength was reduced, he tired easily, and he could not return to
    work due to: (a) exposure to work environment dust; (b) continued shortness of
    breath; (c) intermittent loss of his voice; and (d) continuing strength
    reduction;

(2)

of the
    respondents treating radiation oncologist, Dr. Bernard Cummings, that after
    2005, the respondent developed a chronic condition of abnormal tissue growth on
    his voice box that impaired his breathing.  This required three further
    surgeries to the date of trial (November 2008, May 2009 and October 2009) to
    remove the inflammatory tissue, with the expectation of similar surgeries in
    the future.  Further abnormal tissue below the respondents vocal cord was
    detected in February 2010;

(3)

of Dr.
    Cummings, that following the respondents cancer surgery: (a) his voice box
    never returned completely to normal; (b) he never recovered to his pre-illness state
    of health; (c) he complained persistently of hoarseness, of variable quality or
    strength of voice and dryness in his throat; (d) he was required to avoid work
    in dusty and noisy environments where he would be required to communicate; (e)
    he had episodes of coughing tissue or discoloured secretions from his throat;
    and (f) he would not recover to the point where he could work in a dusty or
    noisy environment;

(4)

of the
    respondents treating surgical oncologist, Dr. Patrick Gullane, that although
    the respondents initial therapy cured his cancer, the respondent was left with
    some deficits, including edema or swelling in his voice box and damage to his
    cartilage.  Further, Dr. Gullane opined that he would never recommend that
    [the respondent] work in a dusty or noisy industrial environment; and

(5)

of a
    vocational evaluation specialist, David Antflick, who offered his opinion that,
    given his limited education, training and experience and his inability to work
    in noisy, dusty industrial environments, the respondent, although qualified for
    such jobs as packaging, was not capable of any work after November 2004.

[13]

The
    appellant called no medical or other expert evidence to counter this evidence
    electing, instead, to confine its defence to cross-examination of the respondent
    and his witnesses.

[14]

In these
    circumstances, in my view, there was a firm evidentiary foundation for the
    trial judges conclusion that the respondent met his burden to establish his
    total disability within the meaning of the Plan.  This conclusion indicates
    that the trial judge accepted, as he was entitled to do, the evidence led by
    the respondent, in part described above, regarding his total disability.

(4)

Alleged Mitigation
    Failure

[15]

The
    appellant also argues that, contrary to the requirements of the Plan, the
    respondent failed to engage in job re-training efforts and to seek alternative
    employment following March 2005.  As a result, the appellant says, the
    respondent failed to discharge his obligation to mitigate his loss of disability
    benefits.

[16]

I disagree. 
    As I have indicated, there was evidence at trial that the respondent was unable
    to work after March 2005 due to the restrictions imposed by his treating
    physicians on suitable work environments, his continuing condition, and his
    skills set.  There can be no obligation to mitigate damages by finding
    alternate employment where the employee is totally incapable of working.

[17]

Moreover,
    there was no evidence at trial that the respondent was requested and refused to
    submit to any examination or evaluation required or specified by the appellant
    or the Plan administrator.  Nor was there any evidence that the respondent was
    ever requested and refused to participate in any vocational rehabilitation plan
    or that appropriate rehabilitative or vocational training courses were even
    available to, let alone rejected or ignored, by the respondent.

[18]

In these circumstances, I agree with the respondent that it
    does not lie in the appellants mouth to assert mitigation failure.  I would
    not give effect to this ground of appeal.

(5)

Punitive Damages
    Award

[19]

In
    contrast, I agree with the appellant that the trial judges ancilliary damages
    award cannot stand.

[20]

The trial
    judges reasons indicate that this award was based on what he characterized as
    cavalier, harsh, malicious, reckless, outrageous and high-handed conduct by
    the appellant in its treatment of the respondent on termination and during the
    litigation.  The impugned award, therefore, was in the nature of punitive
    damages.

[21]

However, the
    respondent did not claim punitive damages in his statement of claim and there
    is no suggestion that any related pleadings amendment was obtained to advance
    such a claim.  It is also conceded that the respondent did not seek or put this
    relief in issue at trial.

[22]

As a
    result, in my opinion, whatever view one might hold of the appellants conduct,
    it was not open to the trial judge to award punitive damages.

(6)

Disposition

[23]

Accordingly,
    for the reasons given, I would allow the appeal in part and set aside the trial
    judges $15,000 award of punitive damages.  In all other respects, I would not
    interfere with the trial judgment.  The respondent has been substantially
    successful on this appeal.  I would therefore award him some of the costs of
    the appeal, fixed in the total amount of $20,000, inclusive of disbursements
    and all applicable taxes.

Released:  Jan 31 2012

EAC                                                E.A.
    Cronk J.A.

I
    agree R.A. Blair J.A.

I
    agree G.R. Strathy J. (
ad hoc
)


